         Case 19-50012   Doc 153 Filed 06/06/19 EOD 06/06/19 10:11:03      Pg 1 of 1
                            SO ORDERED: June 6, 2019.




                             ______________________________
                             Robyn L. Moberly
                             United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT                  SGENERIC (rev 12/2017)
                               Southern District of Indiana
                                46 E. Ohio St., Rm. 116
                                 Indianapolis, IN 46204
In re:

USA Gymnastics,                                       Case No. 18−09108−RLM−11
          Debtor.
                                                      Adv. Proc. No. 19−50012
USA Gymnastics,
             Plaintiff,
    vs.
Ace American Insurance Company,
Great American Assurance Company,
Liberty Insurance Underwriters Inc.,
et al.,
             Defendants.

         ORDER GRANTING MOTION TO EXTEND TIME TO FILE ADVERSARY
                              DOCUMENTS

An Agreed Motion to Extend Time to File Reply in Support of Cross Motion for Summary
Judgment was filed on June 5, 2019, by Defendant Liberty Insurance Underwriters Inc.

IT IS ORDERED that the Agreed Motion to Extend Time to File Reply in Support of
Cross Motion for Summary Judgment is GRANTED. The time for filing is extended to
June 7, 2019.

Attorney for Defendant Liberty Insurance Underwriters Inc. must distribute this order.

                                           ###
